Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final Office action is in response to applicant’s communication received on February 12, 2021, wherein claims 1-20 are currently pending.


Response to Arguments
Applicant's remarks have been fully considered but they are geared towards the newly added limitations and the newly amended claims.  The newly added limitations and subject matter is considered for the first time in the rejection below.

35 USC §101 discussion:

Applicant’s newly added limitations and the remarks presented have been considered but they are not persuasive.  The amendments do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concepts of the claims are to collect/receive information/data, manipulate/compare and analyze information/data, and ultimately make data/information based decision on what is the most cost effective when managing and servicing vehicles where the vehicles. The information/data itself is also abstract since it relates to, for example, the “type” of fuel (an abstract non-functional and non-technical descriptive material) and “parameters” (where “parameters” is just generally stated and 
Based upon consideration of all of the relevant factors with respect to the current claims 1-20 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-20 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (some important steps using mathematically concepts/models – for example see Applicant’s claims and specification paras. 0024-0029), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis (comparing, organizing, etc.,) and mathematical analysis – and then displaying/providing resulting information/data.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to generate more data in the fundamental 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do 
The claims further utilize a processor, network, interface, database, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to managing and servicing a fleet of vehicles while taking the operating costs into consideration by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is also mathematical in nature (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, ¶¶ 0031 [general purpose computers/computing components], 0040, 0042 [any computing system – general purpose computing system/computers/computing components/etc.,], 0046-0048 [general-purpose and generic computing components and devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting data manipulation and mathematical concepts, then outputting/displaying the results (which is just abstract data/information based decision), and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.

The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer/processor to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at for example, ¶¶ 0031 [general purpose computers/computing components], 0040, 0042 [any computing system – general purpose computing system/computers/computing components/etc.,], 0046-0048 [general-purpose and generic computing components and devices]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing and obtaining data (service requests, parameters, fuel types, etc.,), data analysis to determine more data (evaluating and analyzing information/data, comparing data/information, and performing mathematical functions to get results), and providing/displaying this determined data for further analysis/manipulation.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of receiving a service request, identifying a plurality of request parameters associated with the service request; determining a plurality of operating costs for managing the service request based on the plurality of request parameters, a plurality of service parameters, and one or more fuel parameters associated with the plurality of fuel types, wherein the plurality of operating costs are associated with the plurality of fuel types, the plurality of service parameters including a service territory and a fueling time; and selecting, from a plurality of vehicle types, a first vehicle type corresponding to one of the plurality of operating costs, the first vehicle type associated with a first fuel type of the plurality of fuel types; identifying a plurality of fuel prices at one or more filling stations over a period of time; determining one or more trends in the plurality of fuel prices; and determining a fuel demand 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “components,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “servers/networks,” “systems,” “components,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further define and recite accessing and obtaining data (service requests, parameters, fuel types, etc.,), data analysis to determine more data (evaluating and analyzing information/data, comparing data/information, and performing mathematical functions to get results), and providing/displaying this determined data for further analysis/manipulation.  The claimed invention further uses mathematical steps (mathematical data is used for determining operating costs and other results) to analyze and determine further data – to further make data/information based decisions in the fundamental economic practice of fleet management and servicing.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 2) wherein the fuel component is configured to identify a plurality of fuel prices at one or more filling stations over a period of time, and determine one or more trends in the plurality of fuel prices ([does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information (prices, period of time), analyzes/manipulates and compares this known type of data/information (determining trends using the mathematical data type and using mathematical 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “components,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “servers/networks,” “systems,” “components,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims do not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donnelly et al., (US 2011/0288738) in view of Roth et al., (US 2015/0168172).
As per claim 1, Donnelly discloses a fleet management system for managing a plurality of vehicles using a plurality of fuel types, the plurality of vehicles including at least a first vehicle using a 
a request component that, upon execution by one or more processors, receives one or more service requests, and analyzes a first service request of the one or more service requests to identify a plurality of request parameters; a fuel component that, upon execution by one or more processors, identifies one or more fuel parameters associated with the plurality of fuel types (¶¶ 0012-0026 [fleet…communications and computing system for implementing fueling strategy…optimizes fuel…guides the selection of fuel based on location, cost…variety of fuels…fueling strategy disclosed herein can allow the operator of the vehicle, or the fleet manager to minimize operational costs and/or fuel consumption by estimating the best combination of fuels, fuel dispensing locations…current spatial location of a vehicle]); 
an evaluation component that, upon execution by one or more processors, analyzes a plurality of service parameters in light of the plurality of request parameters and the one or more fuel parameters to determine a plurality of operating costs for managing the first service request, wherein the plurality of operating costs are associated with the plurality of fuel types, and the plurality of service parameters include a service territory and a pumping rates and wait times at the station (¶¶ 0014-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and 
a service component that, upon execution by one or more processors, analyzes the plurality of operating costs to select, from a plurality of vehicle types, a first vehicle type corresponding to one of the plurality of operating costs and identifies, from the plurality of vehicles, the first vehicle  for managing the first service request, the first vehicle type associated with the first fuel type of the plurality of fuel types (¶¶ 0014-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and second fuels… plurality of fuel dispensers within a determined range of the current vehicle location; for each fuel dispenser…determining, by the computer, at least one of a price for the fuel, a fuel consumption, and a cost to drive to the respective fuel dispenser from the current vehicle location; and presenting, by a computer and to the operator, at least one of the fuel price, the fuel consumption, the driving cost, a recommendation of a fuel dispenser of the plurality of fuel dispensers, and a ranking of at least some of the plurality of fuel dispensers], 0043-0051 [determining…fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determining, by the processor, a fuel strategy involving at least one of the first and second fuels…determine at least one of fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, 
Although Donnelly discloses all of Applicant’s above limitations, Donnelly discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Donnelly to show Applicant’s claimed concept as each of those embodiments are taught by Donnelly itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Donnelly itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Donnelly disclose how fast fuel can be dispensed (¶¶ 0130-0140 [“fueling pumps can dispense fuel at [rates]…slow pump…can leave vehicle parked doe a substantial period” – the duration of fueling can be determined from pump dispensing rates and tank sizes and fuel needs], 0162-0165 [minimize wait times]), Donnelly does not explicitly state “fueling time or fueling duration.” 
Analogous art Roth discloses fueling costs and fueling time/duration (¶¶ 0038 [time for fueling], 0007, 0022-0033, 0037-0040 [gas station…fuel suitable for vehicle…price for each fuel…cost…is calculated]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Donnelly fueling time or fueling duration as taught by analogous art Roth in order to manage fuel costs for vehicles since doing so could be performed readily by any person of ordinary skill 

As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1. Donnelly also discloses claim 11’s newly added limitation “identifying, from the plurality of vehicles, the first vehicle for managing the service request” ([Note that the first vehicle type’s service request is being managed and the claim 11 limitation mostly selecting one vehicle; also “managing the service request” is disclosed in Donnelly and in Donnelly all the vehicles can “manage” (a broad abstract concept as claimed and discussed in the claims and specification) service requests] ¶¶ 0012-0014, 0134-0137, 0159-0165, 0175-0180).
As per claim 19, claim 19 discloses substantially similar limitations as claim 1 above; and therefore claim 19 is rejected under the same rationale and reasoning as presented above for claim 1. Donnelly also discloses claim 19’s newly added limitation “identifying, from the plurality of vehicles, the first vehicle for managing the service request” ([Note that the first vehicle type’s service request is being managed and the claim 19 limitation mostly selecting one vehicle; also “managing the service request” is disclosed in Donnelly and in Donnelly all the vehicles can “manage” (a broad abstract concept as claimed 

As per claim 2, Donnelly discloses the fleet management system of claim 1, wherein the fuel component is configured to identify a plurality of fuel prices at one or more filling stations (¶¶ 0162-0170 [cost and price of fuel]). However, Donnelly does not explicitly state identify a plurality of fuel prices at one or more filling stations over a period of time, and determine one or more trends in the plurality of fuel prices.
Analogous art Roth discloses identify a plurality of fuel prices at one or more filling stations over a period of time, and determine one or more trends in the plurality of fuel prices (¶¶ 0038 [time for fueling], 0022-0030, 0037-0040 [gas station…fuel suitable for vehicle…price for each fuel…cost…is calculated…time dependency of change of a fuel price may be determined for each gas station based on a history of the fuel price…[t]he price associated with the particular gas station may be determined for the fuel based on a forecast using the determined time dependency…the price forecast predicts that the price will significantly fall after 6 o'clock p.m. (trending prices)], 0063-0065).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Donnelly identify a plurality of fuel prices at one or more filling stations over a period of time, and determine one or more trends in the plurality of fuel prices as taught by analogous art Roth in order to determine and consider where the crowd is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Roth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a 
As per claim 3, Donnelly discloses the fleet management system of claim 1, wherein the request component is configured to identify a service time, and the evaluation component is configured to determine a service demand associated with the service territory at the identified service time (¶¶ 0012-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and second fuels… plurality of fuel dispensers within a determined range of the current vehicle location; for each fuel dispenser…determining, by the computer, at least one of a price for the fuel, a fuel consumption, and a cost to drive to the respective fuel dispenser from the current vehicle location; and presenting, by a computer and to the operator, at least one of the fuel price, the fuel consumption, the driving cost, a recommendation of a fuel dispenser of the plurality of fuel dispensers, and a ranking of at least some of the plurality of fuel dispensers], 0043-0051 [determining…fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determining, by the processor, a fuel strategy involving at least one of the first and second fuels…determine at least one of fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determine a fuel strategy involving at least one of the first and second fuels], 0104-0110, 0162-0165 [fuel cost…fuel availability…price…facility availability…fuel station pump location…minimizes wait times], 0166-0170).
As per claim 4, Donnelly discloses the fleet management system of claim 1, wherein the request component is configured to identify a service time, and the evaluation component is configured to 
As per claim 5, Donnelly discloses the fleet management system of claim 1, wherein the request component is configured to identify a service time, the fuel component is configured to identify a plurality of fuel prices at one or more filling stations over a period of time, and the evaluation component is configured to determine a fuel demand associated with the service territory at the identified service time based on the plurality of fuel prices (¶¶ 0012-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, 
As per claim 6, Donnelly discloses the fleet management system of claim 1, wherein the request component is configured to identify a service location (¶¶ 0014-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and second fuels… plurality of fuel dispensers within a determined range of the current vehicle location; for each fuel dispenser…determining, by the computer, at least one of a price for the fuel, a fuel consumption, and a cost to drive to the respective fuel dispenser from the current vehicle location; and presenting, by a computer and to the operator, at least one of the fuel price, the fuel consumption, the driving cost, a recommendation of a fuel dispenser of the plurality of fuel dispensers, and a ranking of at least some of 
Although Donnelly disclose how fast fuel can be dispensed (¶¶ 0130-0140 [“fueling pumps can dispense fuel at [rates]…slow pump…can leave vehicle parked doe a substantial period” – the duration of fueling can be determined from pump dispensing rates and tank sizes and fuel needs], 0162-0165 [minimize wait times]), Donnelly does not explicitly state the evaluation component is configured to determine a service duration based on the service location. 
Analogous art Roth discloses the evaluation component is configured to determine a service duration based on the service location (¶¶ 0038 [time for fueling], 0007, 0022-0033, 0037-0040 [gas station…fuel suitable for vehicle…price for each fuel…cost…is calculated]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Donnelly fueling time or fueling duration and the evaluation component is configured to determine a service duration based on the service location as taught by analogous art Roth in order to manage fuel costs for vehicles is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Roth would have yielded predictable results because the level of ordinary 
As per claim 7, Donnelly discloses the fleet management system of claim 1, wherein the request component is configured to identify a service type, and the evaluation component is configured to identify, from the plurality of vehicles, one or more available vehicles in the service territory based on the service type. 
As per claim 8, Donnelly discloses the fleet management system of claim 1, wherein the evaluation component is configured to identify, from the plurality of vehicles, one or more available vehicles in the service territory (¶¶ 0014-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and second fuels… plurality of fuel dispensers within a determined range of the current vehicle location; for each fuel dispenser…determining, by the computer, at least one of a price for the fuel, a fuel consumption, and a cost to drive to the respective fuel dispenser from the current vehicle location; and presenting, by a computer and to the operator, at least one of the fuel price, the fuel consumption, the driving cost, a recommendation of a fuel dispenser of the plurality of fuel dispensers, and a ranking of at least some of the plurality of fuel dispensers], 0043-0051 [determining…fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determining, by the processor, a fuel strategy involving at least one of the first and second fuels…determine at least one of fuel and pricing information for one or more fuel dispensers within a 
As per claim 9, Donnelly discloses the fleet management system of claim 1, wherein the evaluation component is configured to determine one or more fueling durations associated with one or more vehicles of the plurality of vehicles (¶¶ 0014-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and second fuels… plurality of fuel dispensers within a determined range of the current vehicle location; for each fuel dispenser…determining, by the computer, at least one of a price for the fuel, a fuel consumption, and a cost to drive to the respective fuel dispenser from the current vehicle location; and presenting, by a computer and to the operator, at least one of the fuel price, the fuel consumption, the driving cost, a recommendation of a fuel dispenser of the plurality of fuel dispensers, and a ranking of at least some of the plurality of fuel dispensers], 0043-0051 [determining…fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determining, by the processor, a fuel strategy involving at least one of the first and second fuels…determine at least one of fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determine a fuel strategy involving at least one of the first and second fuels], 0104-0110, 0162-0165 [fuel cost…fuel availability…price…facility availability…fuel station pump location…minimizes wait times], 0166-0170). 
claim 10, Donnelly discloses the fleet management system of claim 1, wherein the service component is configured to transmit one or more instructions to a first vehicle of the plurality of vehicles for managing the first service request (¶¶ 0014-0026 [location of vehicle…fuel availability, fuel pricing information and routing information for one or more fuel dispensers within a determined range of the vehicle…fuel availability, fuel pricing information and routing information, determining, by the computer, a fuel strategy involving at least one of the first and second fuels… plurality of fuel dispensers within a determined range of the current vehicle location; for each fuel dispenser…determining, by the computer, at least one of a price for the fuel, a fuel consumption, and a cost to drive to the respective fuel dispenser from the current vehicle location; and presenting, by a computer and to the operator, at least one of the fuel price, the fuel consumption, the driving cost, a recommendation of a fuel dispenser of the plurality of fuel dispensers, and a ranking of at least some of the plurality of fuel dispensers], 0043-0051 [determining…fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determining, by the processor, a fuel strategy involving at least one of the first and second fuels…determine at least one of fuel and pricing information for one or more fuel dispensers within a determined range of the vehicle…based on the determined at least one of fuel and pricing information, determine a fuel strategy involving at least one of the first and second fuels], 0104-0110, 0162-0165 [fuel cost…fuel availability…price…facility availability…fuel station pump location…minimizes wait times], 0166-0170).

As per claims 11-18, claims 11-18 disclose substantially similar limitations as claims 2-10 above; and therefore claims 11-18 are rejected under the same rationale and reasoning as presented above for claims 2-10.
claim 20, claim 20 disclose substantially similar limitations as claims 2-10 above; and therefore claim 20 is rejected under the same rationale and reasoning as presented above for claims 2-10.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Some of the pertinent art are as follows:
Wilson, (2001/0020198): Provides a fuel dispensing system that can communicate with various transponders.
Fairlie, (US 2005/0165511): Discusses an energy network and a distributed network of fuel supply outlets, which are sized to meet relatively small demand on a geographical density basis. The network is for hydrogen vehicle fueling stations.  Fuel supply and demand is considered and the location of stations is considered.  Costs of selling fuel to customers is also calculated. The optimization can be performed over a specific time interval so as to determine an operating schedule and fuel pricing and so as to optimize operating cost subject to constraints of maintaining fuel supply reliability, insuring sufficient fuel is available at each station to meet customer demand.
Terranova (US 6,098,879): Discloses a fuel dispensing system providing customer preferences
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683